PER CURIAM.
Defendant’s conviction and sentence are affirmed. However, the case is remanded to the Criminal District Court for an evi-dentiary hearing on the issue of whether defendant was represented by counsel, or had voluntarily waived his right to counsel, at the time he pled guilty to simple burglary in 1971, reserving to the trial court the right to modify the enhanced penalty imposed in the instant case should the facts so require. See State v. Franklin, 337 So.2d *10191152 (La.1976); State v. Brashears, 321 So.2d 330 (La.1975); State v. Strange, 308 So.2d 795 (La.1975); City of Monroe v. Coleman, 304 So.2d 332 (La.1974); State v. Guillotte, 297 So.2d 423 (La.1974).